DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 9-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinton (WO 02/03121 A2).

Regarding claim 1
Clinton shows the direct-view dome display comprising a plurality of supported identical convex quadrilateral tiles (see for example page 22, line 20 -page 26, line 19; and Fig. 11 -21), each tile providing a direct-view display (see for example page 24, line 22-page 25, line 28), said tiles being arranged in at least one of a convex hexecontahedral configuration, a dodecahedral configuration or an icosahedral configuration to provide a spherical or spheroidal or substantially spherical dome (see for example page 22, line 20 -page 26, line 19; and Fig. 11-21) and a full or partial dome display over a horizontal field of view of at least 180° and a vertical field of view varying at least from 0° to 30°, totaling at least 30° (see for example page 22, line 20 -page 26, line 19; and Fig. 11-21).

Regarding claim 2
Clinton further show, wherein the identical convex quadrilateral tiles are self-supporting or further comprise a support structure for supporting at least lower tiles of the dome (see for example Figs. 9-13, 16, 19 and 20 and page 24, line 22-page 25, line 28).

Regarding claim 3
Clinton further show, wherein the convex quadrilateral tiles are curved in one direction or the convex quadrilateral tiles are curved in two directions, or wherein 


Regarding claim 4
Clinton further show, wherein - the support structure is a floor support structure at least partially in the shape of a ring and having a mechanical interface configured to connect to the lower convex quadrilateral tiles (see for example Figs. 10-13), and - wherein the remainder of the tiles are connected together in a self-supporting way (see for example Figs. 10-13) or wherein the tiles are connected together and to the floor support structure through one or more connectors having reference pins provided in side edges of each tile or of the support structure that connect to one or more corresponding reference Page 3 of 9Preliminary AmendmentBRAL-109US holes in the side edges of the adjacent connecting tile or support structure or are connected by adhesive, screws, or bolts.  


Regarding claim 5
Clinton further show, wherein the plurality of identical convex quadrilateral tiles is combined in groups of five to form a pentagonal combination or in groups of three to 

Regarding claim 6
Clinton further show, wherein - the dome or the support structure is at least partially in the shape of a sphere, a dodecahedron, an icosahedron or a convex hexecontahedron or a shape substantially similar to any of the preceding shapes over a horizontal field of view of at least 1800 and a vertical field of view of at least 00 to 300 totaling at least 300, - the plurality of identical convex quadrilateral tiles being fixed to the support structure to provide a spheroidal, substantially spherical or a spherical full or partial dome display over the field of view (see for  example Figs. 9-21 and page 22, line 20 -page 26, line 19).


Regarding claim 7
Clinton further show, wherein the tiles are connected to or hung from the support structure individually, in groups of three in a triangular configuration or in groups of five in a pentagonal configuration (see for example Figs. 16, 19 and 21).

Regarding claim 9
Clinton further show, wherein the dome is a complete sphere or spheroid or substantially complete sphere and comprises 60 identical tiles and/or wherein the dome is truncated (see for example Figs. 19 and 27). 

Regarding claim 10
Clinton further show, wherein the convex quadrilateral tiles each have an image forming direct view layer at the inside of the direct-view dome display or wherein the image forming direct view layer is at the outside of the direct-view dome (see for  example Figs. 9-21 and page 22, line 20 -page 26, line 19).

Regarding claim 11
Clinton further show, wherein the tiles have an orthogonal pixel structure (see for  example Figs. 9-21 and page 22, line 20 -page 26, line 19) or wherein the tiles have an hexagonal pixel structure, said hexaqonal pixel structure being such that each central pixel is surrounded by six pixels to form a hexagon, of which said central pixel is a center of gravity or wherein the convex quadrilateral direct view tiles have a varying pixel structure which optimizes  a pixel distribution near edges of the convex quadrilateral tile, the pixel configuration being orthogonal or close to orthogonal near corners of the convex quadrilateral direct view tile that are at 900 or close to 900 and varying across the tile to a hexagonal pixel configuration or nearly hexagonal pixel configuration at opposite corners that are different from 900 or substantially different 0 to match the edges near these corners (see for  example Figs. 9-21 and page 22, line 20 -page 26, line 19).

Regarding claim 12
Clinton further show, wherein the convex quadrilateral tiles are monolithic, being that they are made in a single piece or wherein the direct view tiles are made up of several sub-tiles that are arranged within a convex quadrilateral configuration (see for example Figs. 9-21 and page 22, line 20 -page 26, line 19) or wherein the direct view tiles are made up of individual light sources that are arranged within a convex quadrilateral configuration.  

Regarding claim 13
Clinton further show, wherein the tiles emit red, green, blue or non-visible light wavelengths or can have a combined output of any of these or wherein each tile Page 5 of 9Preliminary AmendmentBRAL-109US displays a part of the image that corresponds to its location within the dome (taken to be inherent to the different types of well know displays, see for example pages. 8-12).  

Regarding claim 14
Clinton further show, wherein pixels at an edge or corners or near the edge or corners of the convex quadrilateral tiles are driven at a higher brightness compared with other pixels further away from the edge of the direct view tile (taken to be inherent depending on the image or video being displayed, see for example Figs. 9-21 and pages 8-12, and page 22, line 20 -page 26, line 19).


Regarding claim 16
Clinton further show, wherein the tiles are arranged in a deltoid hexecontahedral configuration, and wherein each convex quadrilateral tile is kite shaped (see for example Figs. 9, 11-13, 16 and 18-21).  


Regarding claim 17
Clinton further shows, the method of operating a direct-view dome display comprising a plurality of identical convex quadrilateral tiles (see for example page 22, line 20 -page 26, line 19; and Fig. 11 -21), each tile being a direct-view display (see for example page 24, line 22-page 25, line 28), said tiles being arranged in at least one of a convex hexecontahedral configuration, a dodecahedral configuration or an icosahedral configuration, to provide a spherical, spheroidal or substantially spherical dome, and a full or partial dome display over a horizontal field of view of at least 180° and a vertical field of view of at least 0° to 30°, totaling at least 30° vertical field of view (see for example page 22, line 20 -page 26, line 19; and Fig. 11 -21), a support structure for supporting at least the lower tiles of the dome (see for example page 24, lines 1 -19), the method comprising driving each of the identical convex quadrilateral tiles with image data to provide a combined image (see for example page 24, line 20 - page 26, line 19).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clinton (WO 02/03121 A2) in view of Gang (CN 106486030A).

	Regarding claim 8,
	As discussed above, Clinton discloses the invention substantially as claimed, however does not specifically show an entrance door encapsulated in the dome.
	Gang teaches that it is well known to have an entrance door encapsulated in the dome (see for example Figs. 2 and 3, door 13 and 117 and page 7), in order to provide access to and allowing the experiencer to enter and exit the display device (see for example page 7).
	It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify the dome display of Clinton, to include an entrance door encapsulated in the dome, as taught by Gang, in order to provide access and allowing the experiencer to enter and exit the display device, as suggested by Gang in page 7.

	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Clinton (WO 02/03121 A2) in view of Official Notice.

	Regarding claim 8,
	As discussed above, Clinton discloses the invention substantially as claimed, however does not specifically show the display is displayed at a frame rate synchronized with a shuttering frame rate of shutter glasses worn by a viewer or 
	The examiner taken official notice that it is very well known to have 3D displays (such as 3D tv, including well known 3D tv made by Samsung, LG, Sony etc.) to include viewing electronic 3D glasses having shutters for each eye that it synchronized with the shuttering frame, in order to provide and enhance 3D viewing experience and provide controlled depth of viewing experience.
	It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify the dome display of common knowledge in the art, to include a 3D display having image displayed at a frame rate synchronized with a shuttering frame rate of shutter glasses worn by a viewer or viewers to display alternating images for a left and right eye of the viewer (taken to be a 3D display wherein the view user uses 3D glasses have shutters for each eye), as being very well known, in order to provide and enhance 3D viewing experience and provide controlled depth of viewing experience.

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687